SET ASIDE and REMAND; and Opinion Filed August 1, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00502-CV

                  KOMPLETE GROUP, INC., Appellant
                              V.
              FACTORY MUTUAL INSURANCE COMPANY,
  ZURICH AMERICAN INSURANCE COMPANY, AND SCOR, AS SUBROGEES OF
   BUILDING MATERIALS CORPORATION OF AMERICA D/B/A GAF, Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-12370

                              MEMORANDUM OPINION
                         Before Justices Lang-Miers, Evans, and Schenck
                                 Opinion by Justice Lang-Miers
       Before the Court is the parties’ joint motion to vacate the trial court’s judgment. The
parties inform the Court that they have settled their differences and ask that we set aside the trial
court’s judgment and remand this case to the trial court. We grant the motion, set aside the trial
court’s February 12, 2018 judgment without regard to the merits, and remand the case to the trial
court for rendition of judgment in accordance with the parties’ agreement. See TEX. R. APP. P.
42.1(2)(B).




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE
180502F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

KOMPLETE GROUP, INC., Appellant                    On Appeal from the 68th Judicial District
                                                   Court, Dallas County, Texas
No. 05-18-00502-CV         V.                      Trial Court Cause No. DC-15-12370.
                                                   Opinion delivered by Justice Lang-Miers.
FACTORY MUTUAL INSURANCE                           Justices Evans and Schenck participating.
COMPANY, ZURICH AMERICAN
INSURANCE COMPANY, AND SCOR,
AS SUBROGEES OF BUILDING
MATERIALS CORPORATION OF
AMERICA D/B/A GAF, Appellees

      In accordance with this Court’s opinion of this date, the trial court’s February 12, 2018
judgment is SET ASIDE and the case is REMANDED to the trial court for rendition of
judgment in accordance with the parties’ agreement.

     Subject to any agreement between the parties, it is ORDERED that appellees FACTORY
MUTUAL INSURANCE COMPANY, ZURICH AMERICAN INSURANCE COMPANY,
AND SCOR, AS SUBROGEES OF BUILDING MATERIALS CORPORATION OF
AMERICA D/B/A GAF recover their costs of this appeal from appellant KOMPLETE GROUP,
INC.


Judgment entered this 1st day of August, 2018.




                                             –2–